NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3907-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MATTHEW D. ROLLE,
a/k/a DASHAUN CHEEKS,

     Defendant-Appellant.
________________________

                   Submitted May 17, 2021 – Decided July 19, 2021

                   Before Judges Sabatino and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Salem County, Indictment No. 15-07-0387.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Craig S. Leeds, Designated Counsel, on the
                   brief).

                   John T. Lenahan, Salem County Prosecutor, attorney
                   for respondent (David Galemba, Assistant Prosecutor,
                   of counsel and on the brief).


PER CURIAM
      Defendant Matthew Rolle appeals the trial court's denial of his petition

for post-conviction relief ("PCR") without an evidentiary hearing. We affirm.

                                        I.

      We incorporate by reference the facts detailed in this court's unpublished

2017 opinion upholding defendant's conviction and sentence. State v. Rolle,

No. A-5239-15 (App. Div. Aug. 15, 2017), certif. denied, 232 N.J. 285 (2018).

A brief summary will suffice for our present purposes.

      The jury found defendant guilty on six of eight counts connected to the

brutal beating of a former friend, Christopher Hill, and his mother Rosemary

Hill. The attacks occurred when the victims approached defendant and two

other individuals late one evening, having perceived they were engaged in

suspicious activity near a relative's home.

      Both victims previously knew defendant, and they identified him as one

of the attackers. The evidence showed the victims were struck in the head and

other parts of their bodies with what the indictment described as a "knife or

machete type object."     The weapon was not recovered, and the two other

perpetrators were never identified.

      The jury found defendant not guilty of two counts of attempted murder.

As to the remaining charges, the jury most severely convicted defendant of two


                                        2                                 A-3907-19
counts of second-degree aggravated assault, comprising one count for each

victim.

      Judge Benjamin C. Telsey, who presided over the trial, sentenced

defendant to an extended seventeen-year custodial term for one of the second-

degree aggravated assaults (count five), plus a consecutive nine-year term for

the other second-degree aggravated assault (count eight). Both of those counts

were subject to the parole ineligibility periods mandated by the No Early Release

Act ("NERA"), N.J.S.A. 2C:43-7.2.        The court also imposed a concurrent

sixteen-month sentence for count four, the unlawful possession of a weapon.

All other counts either merged or were dismissed. The aggregate sentence was

therefore twenty-six years, subject to NERA.

      In his present PCR petition, defendant principally claims his trial attorney

was ineffective by failing to object to jury charges that used the term "knife or

machete type object," rather than the generic term "deadly weapon" contained

in the model jury charges. Defendant further claims his appellate counsel on

direct appeal was ineffective in not arguing that there were inconsistencies in

the testimony of the State's witnesses. He also argues the trial court improperly




                                        3                                   A-3907-19
corrected a discrepancy in the judgment of conviction 1 without scheduling a

hearing at which he would be allowed to appear.

      The judge who considered defendant's PCR application, Judge Sandra

Lopez, denied it without an evidentiary hearing. The judge issued a written

opinion on January 22, 2019.          She first determined that defendant's

ineffectiveness claims relating to the jury charge are procedurally barred under

Rule 3:22. Turning to the merits, the PCR judge found defendant had presented

no prima facie case of ineffectiveness by either trial or appellate counsel

warranting relief or an evidentiary hearing.

                                       II.

      In appealing the PCR denial, defendant makes the following arguments:

            POINT I

            MR. ROLLE WAS DENIED THE EFFECTIVE
            ASSISTANCE   OF   TRIAL   COUNSEL    IN
            VIOLATION OF THE UNITED STATES AND NEW
            JERSEY CONSTITUTIONS AND THE LOWER
            COURT ERRED IN CONCLUDING OTHERWISE.




1
  The judgment of conviction had incorrectly referred to "count six," on which
he was acquitted, merging into the second-degree aggravated assaults, rather
than count seven.

                                       4                                  A-3907-19
            POINT II

            THE CUMULATIVE EFFECT OF THE ERRORS
            COMPLAINED OF RENDERED THE TRIAL
            UNFAIR.

            POINT III

            THE SENTENCE IMPOSED BY THE TRIAL COURT
            WAS IMPROPER, ILLEGAL AND/OR OTHERWISE
            UNCONSTITUTIONAL.

            POINT IV

            MR. ROLLE WAS DENIED THE EFFECTIVE
            ASSISTANCE OF APPELLATE COUNSEL ON
            DIRECT APPEAL.

            POINT V

            THE LOWER COURT ERRED IN DENYING MR.
            ROLLE'S PETITION FOR POST-CONVICTION
            RELIEF WITHOUT AFFORDING HIM AN
            EVIDENTIARY HEARING.

      Our appellate review of these arguments is guided by well-established

principles. Pursuant to the Sixth Amendment of the United States Constitution,

a person accused of crimes is guaranteed the effective assistance of legal counsel

in his defense.   Strickland v. Washington, 466 U.S. 668, 687 (1984).           To

establish a deprivation of that right, a convicted defendant must satisfy the two-

part test enunciated in Strickland by demonstrating that: (1) counsel's

performance was deficient, and (2) the deficient performance actually

                                        5                                   A-3907-19
prejudiced the accused's defense. Id. at 687; see also State v. Fritz, 105 N.J. 42,

58 (1987) (adopting the Strickland two-part test in New Jersey). In reviewing

such claims, courts apply a strong presumption that defense counsel "rendered

adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment." Strickland, 466 U.S. at 690. "[C]omplaints

'merely of matters of trial strategy' will not serve to ground a constitutional claim

of inadequacy . . . ." Fritz, 105 N.J. at 42, 54 (1987) (citations omitted).

      Upon reviewing the record in light of these standards, we affirm the denial

of defendant's PCR petition. We do so substantially for the sound reasons

thoroughly set forth in Judge Lopez's thirty-one-page written decision.

Although we do not rest on the procedural bars cited by the judge, we concur

with her conclusion that defendant's arguments have no substantive merit and

that an evidentiary hearing is unnecessary. We add only a few amplifying

comments.

      First, we join with Judge Lopez in rejecting defendant's argument that the

jury charge was defective in describing the weapon used in the attack as "a knife

or machete type object." The phrase tracked the language of the indictment.

None of the charged weapons-related offenses here required the State to prove

as an essential element the exact weapon defendant used, so long as it was


                                         6                                     A-3907-19
"deadly." See N.J.S.A. 2C:12-1(b)(2); Model Jury Charges (Criminal),

"Aggravated Assault – Bodily Injury with Deadly Weapon (Purposely or

Knowingly) (N.J.S.A. 2C:12-1(b)(2))" (rev. Nov. 3, 2008) (a "deadly weapon is

any firearm or other weapon, device, instrument, material or substance, whether

animate or inanimate, which in the manner it is used or is intended to be used is

known to be capable of producing death or serious bodily injury"). (emphasis

added).

      In this case, the trial judge gave instructions on the definition of a deadly

weapon nearly verbatim to the model charges on aggravated assault, including

the fact that when giving the charge he omitted the "knife or machete type"

weapon language for the more generic term "deadly weapon." By contrast, when

giving the possession of a weapon for an unlawful purpose instruction, the judge

included the description of the weapon from the indictment in explaining that

the State must prove beyond a reasonable doubt that defendant possessed a

weapon consistent with the indictment. He additionally included the "object as

a weapon" portion of that charge.        See Model Jury Charges (Criminal),

"Possession Of Weapon With A Purpose To Use It Unlawfully Against The

Person Or Property Of Another (N.J.S.A. 2C:39-4d)" (rev. Jun. 16, 2003)




                                        7                                    A-3907-19
(explaining that the State must prove, where the weapon is unavailable, that

"there was a weapon").

      Although the weapon in this case was not recovered, we agree with Judge

Lopez there was nonetheless "overwhelming proof," including the eyewitness

accounts and the testimony of the hospital physician, that the device caused

"slicing-type injuries."

      If anything, the insertion into the jury charge of the phrase "knife or

machete type object" which tracked the wording of the indictment, added to the

State's burden by making the description of the weapon more specific. Thus,

the wording did not manifestly disadvantage defendant.

      Moreover, defendant's trial counsel competently objected to the medical

witness's qualifications to determine the exact type of weapon used.            The

attorney did acknowledge at sidebar that the nature of the injuries were

obviously from "a blade," and did his best to deal with that irrefutable fact in his

arguments to the jury.

      Defense counsel also moved for a new trial based on the jury charge's

"knife or machete type object" language.            Although that motion was

appropriately denied, its filing bespeaks the vigorous advocacy provided by

defense counsel.


                                         8                                    A-3907-19
      Similarly, defendant's trial counsel was not ineffective with respect to the

sentencing process. We have already upheld the sentence as non-excessive and

appropriate on direct appeal. The clerical error in the judgment of conviction

concerning counts seven and eight, which was since rectified in August 2016

pursuant to Rule 1:13-1, did not require a resentencing hearing and defendant's

presence in court. See State v. Matlack, 49 N.J. 491, 501-02 (1967). The PCR

petition did not identify any meritorious reason to reopen the sentence.

      We likewise reject defendant's claims that his appellate counsel was

constitutionally ineffective. It would not have been fruitful for appellate counsel

to argue the verdict should be set aside based on the weight of the evidence or

matters of witness credibility. The jurors reasonably decided to believe the

prosecution's witnesses, despite alleged inconsistencies in their accounts. A

reviewing court considers whether "based on the entirety of the evidence and

after giving the State the benefit of all its favorable testimony and all the

favorable inferences drawn from that testimony, a reasonable jury could find

guilt beyond a reasonable doubt." State v. Williams, 218 N.J. 576, 594 (2014)

(citing State v. Reyes, 50 N.J. 454, 458-59 (1967)). That deferential standard

was surely met here.




                                        9                                    A-3907-19
      We further agree with Judge Lopez that no evidentiary hearing was

warranted, because defendant's PCR petition failed to present a prima facie basis

for relief. State v. Preciose, 129 N.J. 451, 462-63 (1992); see also State v.

Porter, 216 N.J. 343, 354 (2013).

      All other arguments raised by defendant lack sufficient merit to warrant

discussion in this opinion. R. 2:11-3(e)(2).

      Affirmed.




                                      10                                   A-3907-19